ALLOWANCE
	This action is in response to Applicant’s submission dated November 16, 2020, in which Applicant amended claims 27-45, 49, 92-94, 97-100, 103, and 105, and cancelled claims 3-11, 15-28, 33-36, 46-48, 50-73, 75-89, 91, 93, 95-96, 101-102, 104, 106-109, and 111-112.  Claims 1-2, 12-14, 29-32, 37-45, 49, 74, 90, 92, 94, 97-100, 103, 105, and 110.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance: the elected invention is free of the prior art and the form of the application is acceptable.  The closest prior art is Noguchi, et al., WO 2015/192123, which teaches a bivalent compound comprising a serine threonine kinase AKT ligand (see page 25, line 23; Fig. 13, Compound 5155, page 13, lines 3-4): 
    PNG
    media_image1.png
    275
    731
    media_image1.png
    Greyscale
.
However, the reference does not teach or fairly suggest the disclosed bivalent serine threonine kinase AKT ligand conjugated to a degradation/disruption tag through a linker as taught by the instant claims.  


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932